Title: From Thomas Jefferson to Achard Frères, 15 October 1786
From: Jefferson, Thomas
To: Achard Frères



Gentlemen
Paris Octr. 15th. 1786

I am honored with your letter of the 9th. inst. informing me of the arrival of two cases of wine from Lisbon addressed to me. I now inclose a passport for it. I will beg the favor of you to send it to this place by water, and shall be ready to answer your draught for any expenses you have incurred, with many thanks for your kindness. I have the honor to be with the most perfect respect Gentlemen your most obedient humble servant,

Th: Jefferson

